DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 05/18/2022. Claims 9 and 17 are canceled.  Claims 21-22 are newly presented.  Claims 1-4, 6-8, 10-13, 15-16, and 18-22 are examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 10-13, 15-16, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Khalid 2014/0271113 in view of Razak 2018/0149115 and further in view of Mowill 2006/0021354.
Regarding Claim 1, Khalid teaches a hybrid propulsion system (seen in Fig. 1) comprising: 
a gas turbine engine 10 comprising a low speed spool 26, a high speed spool 24, and a combustor 18, the low speed spool 26 comprises a low pressure compressor 14 in a compressor section 14,16 and a low pressure turbine 21 in a turbine section 20,21,22, and the high speed spool 26 comprises a high pressure compressor 16 in the compressor section 14,16 and a high pressure turbine 20 in the turbine section 20,21,22 ([0019-20]; Fig. 1); 
a flow modulation device 114, 112 configured to control a combustor bypass air flow (via lines 110, 108) around the combustor 18 to the turbine section (20,21,22 in Fig. 1; 100,102 in Fig. 2) ([0021; Fig. 2);  
and a controller 116, 120 comprising a processing system (processor) and a memory system (memory), the memory system comprising instructions that upon execution by the processing system cause the controller 116, 120 to ([0041-43]): 
modulate the combustor bypass air flow using the flow modulation device 114, 112 ([0022-23]; Fig. 2), 
and adjust a fuel-air ratio (implicit) at the combustor 18 based on modulation (via 114, 112 ) of the combustor bypass air flow (via lines 110, 108) ([0022-23]; Fig. 2).
Khalid does not teach a motor configured to augment rotational power of the high speed spool; and a controller to: determine a mode of operation of the gas turbine engine; apply supplemental power to the high speed spool using the motor; modulate the combustor bypass air flow using the flow modulation device based on determining that the gas turbine engine is in an idle mode of operation and determining that the supplemental power is applied to the high speed spool; and adjust a fuel-air ratio at the combustor based on modulation of the combustor bypass air flow and the supplemental power applied to the high speed spool.
Razak teaches a similar gas turbine engine, a coupling arrangement 40c which includes a generator 304 and  
a motor 306 configured to augment rotational power of the high speed spool 38 ([0033; 0041]; Figs. 1 & 6); 
and a controller 50 to: apply supplemental power to the high speed spool 38 using the motor 306 (transfer power from LP shaft to HP shaft) ([0033; 0041]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify system of Khalid and include Razak’s coupling arrangement 40c with a generator 304 and motor 306; and controller 50 that is operable to: apply supplemental power to the high speed spool 38 using the motor 306 (transfer power from LP shaft to HP shaft) and, in order to prevent high pressure compressor stall (Razak; [0041]).
Khalid in view of Razak does not teach a controller to: determine a mode of operation of the gas turbine engine; modulate the combustor bypass air flow using the flow modulation device based on determining that the gas turbine engine is in an idle mode of operation and determining that the supplemental power is applied to the high speed spool; and adjust a fuel-air ratio at the combustor based on modulation of the combustor bypass air flow and the supplemental power applied to the high speed spool.
Mowill teaches a similar gas turbine and 
a controller 40 to: 
determine a mode of operation of the gas turbine engine 10 ([0022-23, 0026, and 0028-30]; Fig. 1A.  Mowill teaches in [0022-23, 0028 and 0030] a controller that can be a microprocessor under program control, that controls fuel 32 and air valve 30 throughout the entire power range of the gas turbine engine 10 which includes the idle conditions.  The controller 40 also controls bleed valve 46 based on the engine power level.  Therefore, the controller can determine the mode of operation of the gas turbine engine, as claimed.); 
modulate the combustor bypass air flow (in line 48) using the flow modulation device 46 based on determining that the gas turbine engine 10 is in an idle mode of operation (low power idle conditions); 
and adjust a fuel-air ratio (fuel/air ratio) at the combustor 16 based on modulation of the combustor bypass air flow 46 and the power applied ([0022-23 and 0030].  Mowill teaches adjusting the amount of air flow and fuel flow based on the gas turbine power output signal, and also adjusting the amount of bleed air-flow via valve 46 based on the power level, therefore adjusting the combustor fuel-air ratio by modulating the bypass air).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Khalid in view of Razak and include Mowill’s controller 40 that determines a mode of operation of the gas turbine engine 10, modulates the combustor bypass air flow using the flow modulation device 46 based on determining that the gas turbine engine 10 is in an idle mode of operation (low power idle conditions), and adjusts a fuel-air ratio (fuel/air ratio) at the combustor 16 based on modulation of the combustor bypass air flow 48, in order to “provide a greater margin against flashback” (Mowill; [0030]).
Khalid in view of Razak and Mowill does not explicitly teach and a controller to: modulate the combustor bypass air flow using the flow modulation device based on determining that the gas turbine engine is in an idle mode of operation and determining that the supplemental power is applied to the high speed spool; and adjust a fuel-air ratio at the combustor based on modulation of the combustor bypass air flow and the supplemental power applied to the high speed spool.
Khalid in view of Razak and Mowill teaches a gas turbine engine with a controller, a motor 306 that supplies supplemental power to the high speed spool, and a flow modulation device 114, 112.  Khalid in view of Razak and Mowill’s controller determines a mode of operation of the gas turbine engine, modulates the combustor bypass air flow using the flow modulation device based on determining that the gas turbine engine is in an idle mode of operation, and adjusts a fuel-air ratio at the combustor based on modulation of the combustor bypass air flow, as taught by Mowill.  Therefore, the controller is capable of modulating the combustor bypass air flow using the flow modulation device based on determining that the gas turbine engine is in an idle mode of operation and determining that the supplemental power is applied to the high speed spool; and adjusting a fuel-air ratio at the combustor based on modulation of the combustor bypass air flow and the supplemental power applied to the high speed spool.  It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.  In this case, the claimed structure and the controller is identical to the prior art, is found capable of operating in the claimed manner as discussed above, and therefore is unpatentable over Khalid in view of Razak and Mowill.
Regarding Claim 2, Khalid in view of Razak and Mowill teaches the invention as claimed and as discussed above for claim 1, and Khalid further teaches
the flow modulation device 114, 112 is configured to receive the combustor bypass air flow (via lines 110, 108) from the compressor section 14,16 ([0019-20]; Figs. 1-2).
Regarding Claim 3, Khalid in view of Razak and Mowill teaches the invention as claimed and as discussed above for claim 2, and Khalid further teaches
flow modulation device 114, 112 is configured to receive the combustor bypass air flow (via lines 110, 108) from between the low pressure compressor 14 and the high pressure compressor 16 (bleed port 104 is between LPC and HPC) ([0019-20]; Figs. 1-2).
Regarding Claim 4, Khalid in view of Razak and Mowill teaches the invention as claimed and as discussed above for claim 1, and Khalid further teaches
flow modulation device 114, 112 is configured to receive the combustor bypass air flow (via lines 110, 108) from a bleed location (104, 106) between the compressor section 14,16 and the combustor 16 ([0019-20]; Figs. 1-2).
Regarding Claim 6, Khalid in view of Razak and Mowill teaches the invention as claimed and as discussed above for claim 1, and Khalid further teaches
the combustor bypass air flow (via lines 110, 108) is output to the high pressure turbine (20 in Fig. 1; 100 in Fig. 2) ([0019-20]; Fig. 2).
Regarding Claim 7, Khalid in view of Razak and Mowill teaches the invention as claimed and as discussed above for claim 1.  However, Khalid in view of Razak and Mowill, as discussed so far, does not teach a generator driven by the low speed spool, the generator is configured to provide power to the motor.
Razak further teaches a coupling arrangement 40c and
a generator 304 driven by the low speed spool 36, the generator 304 is configured to provide power to the motor 306 ([0033]; Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify system of Khalid in view of Razak and Mowill, include Razak’s coupling arrangement 40c with a generator 304 driven by the low speed spool 36, the generator 304 is configured to provide power to the motor 306, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 8, Khalid in view of Razak and Mowill teaches the invention as claimed and as discussed above for claim 1.  However, Khalid in view of Razak and Mowill, as discussed so far, does not teach the controller is configured to determine which available source of energy to draw from to provide supplemental power and power the motor by one or more of a generator, an energy storage system, and a power source external to the gas turbine engine.
Razak further teaches
the controller 50 is configured to determine which available source of energy to draw from to provide supplemental power and power the motor 306 by one or more of a generator 304, an energy storage system, and a power source external to the gas turbine engine ([0033; 0041]; Figs. 1 & 6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Khalid in view of Razak and Mowill, with Razak’s controller 50 that is configured to determine which available source of energy to draw from to provide supplemental power and power the motor 306 by one or more of a generator 304, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 10, Khalid in view of Razak and Mowill teaches the invention as claimed and as discussed above for claim 1, and Khalid further teaches
the controller 116, 120 is further configured to modulate (via valves 114, 112) the combustor bypass air flow (via lines 110, 108) as an engine cooling flow (cooling flow) ([0021-23]; Fig. 2).
Khalid in view of Razak and Mowill, as discussed so far, does not teach the controller is further configured to modulate the combustor bypass air flow as an engine cooling flow using the flow modulation device based on determining that the gas turbine engine is in a high-engine power mode above the idle
Mowill further teaches
the controller 40 is further configured to modulate the combustor bypass air flow (flow in line 48) using the flow modulation device 46 based on determining (implicit) that the gas turbine engine 10 is in a high engine power mode of operation (implicit - part of the entire power range) above the idle mode of operation (low power idle conditions) ([0022-23, 0026, and 0028-30]; Fig. 1A.  Mowill teaches in [0022-23, 0028 and 0030] a controller that can be a microprocessor under program control, that controls fuel 32 and air valve 30 throughout the entire power range of the gas turbine engine 10 which includes the idle conditions.  The controller 40 also controls bleed valve 46 based on the engine power level.  It is implicit that the entire engine power range includes a high engine power mode of operations that is above the idle mode of operations, and that the controller 40, implicitly determines which power mode the engine is in in order to regulate the bypass air flow via valve 46).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Khalid in view of Razak and Mowill, include Mowill’s controller 40 that is configured to modulate the combustor bypass air flow using the flow modulation device 46 based on determining (implicit) that the gas turbine engine 10 is in a high engine power mode of operation (implicit - part of the entire power range) above the idle mode of operation (low power idle conditions), for the same reason as discussed in rejection of claim 1 above.
Khalid in view of Razak and Mowill does not explicitly teach the controller is further configured to modulate the combustor bypass air flow as an engine cooling flow using the flow modulation device based on determining that the gas turbine engine is in a high engine power mode of operation above the idle mode of operation.
Khalid in view of Razak and Mowill teaches a gas turbine engine with a controller that modulates (via valves 114, 112) the combustor bypass air flow (via lines 110, 108) as an engine cooling flow (cooling flow), as taught by Khalid, based on determining (implicit) that the gas turbine engine 10 is in a high engine power mode of operation (implicit - part of the entire power range) above the idle mode of operation (low power idle conditions), as taught by Mowill, because it has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.  In this case, the applied prior art is identical to the claimed structure and the controller is capable of operating as claimed and as discussed above.
Regarding Claim 11, Khalid teaches a method for controlling a hybrid propulsion system (seen in Fig. 1), the method comprising: 
a controller 116, 120 comprising a processing system (processor) and a memory system (memory), the memory system storing instructions that are executed by the processing system (processor) ([0041-43]),
a gas turbine engine 10 comprising a low speed spool 26 and a high speed spool 24 ([0019-20]; Fig. 1); 
modulating, by the controller 116, 120, a combustor bypass air flow (via lines 110, 108) around a combustor 18 to a turbine section (20,21,22 in Fig. 1; 100,102 in Fig. 2) of the gas turbine engine 10 using a flow modulation device 114, 112 ([0019-21]; Figs. 1-2),
and adjusting, by the controller 116, 120, a fuel-air ratio (implicit) at the combustor 18 based on modulation (via 114, 112 ) of the combustor bypass air flow (via lines 110, 108) ([0022-23]; Fig. 2).
Khalid does not teach determining, by a controller, a mode of operation of a gas turbine engine; applying supplemental power to the high speed spool; modulating, by the controller, a combustor bypass air flow around a combustor to a turbine section of the gas turbine engine using a flow modulation device based on determining that the gas turbine engine is in an idle mode of operation and determining that the supplemental power is applied to the high speed spool; and adjusting, by the controller, a fuel-air ratio at the combustor based on modulation of the combustor bypass air flow and the supplemental power applied to the high speed spool.
Razak teaches a controller 60 and 
applying supplemental power (via motor 306) to the high speed spool 38 ([0033; 0041]; Figs. 1 & 6).  Razak teaches controller 50 that controls transferring power from LP shaft to HP shaft by transferring power from generator 304 to motor 306.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Khalid and include Razak’s controller 60 and apply supplemental power (via motor 306) to the high speed spool 38, as taught by Razak, for the same reason as discussed in rejection of claim 1 above.
Khalid in view of Razak does not teach determining, by a controller, a mode of operation of a gas turbine engine; modulating, by the controller, a combustor bypass air flow around a combustor to a turbine section of the gas turbine engine using a flow modulation device based on determining that the gas turbine engine is in an idle mode of operation and supplemental power is applied to the high speed spool; and adjusting, by the controller, a fuel-air ratio at the combustor based on modulation of the combustor bypass air flow and the supplemental power applied to the high speed spool.
Mowill teaches 
determining, by a controller 40, a mode of operation of a gas turbine engine 10 ([0022-23, 0026, and 0028-30]; Fig. 1A.  Mowill teaches in [0022-23, 0028 and 0030] a controller that can be a microprocessor under program control, that controls fuel 32 and air valve 30 throughout the entire power range of the gas turbine engine 10 which includes the idle conditions.  The controller 40 also controls bleed valve 46 based on the engine power level.); 
modulating, by the controller 40, a combustor bypass air flow (in line 48) around a combustor to a turbine section of the gas turbine engine using the flow modulation device 46 based on determining that the gas turbine engine 10 is in an idle mode of operation (low power idle conditions);
and adjusting, by the controller 40, a fuel-air ratio (fuel/air ratio) at the combustor 16 based on modulation of the combustor bypass air flow 46 and the power applied ([0022-23 and 0030].  Mowill teaches that it adjusts the amount of air flow and fuel flow based on the gas turbine power output signal, and also adjusts the amount of the bleed air flow bled via valve 46 based on the power level.   Therefore this reads on the claimed limitation above of adjusting fuel-air ratio to the combustor based on modulation of the bypass air flow.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Khalid in view of Razak and include Mowill’s controller 40 that determines a mode of operation of the gas turbine engine 10, modulates the combustor bypass air flow (in line 48) using the flow modulation device 46 based on determining that the gas turbine engine 10 is in idle mode, and adjusts a fuel-air ratio (fuel/air ratio) at the combustor 16 based on modulation of the combustor bypass air flow 48, for the same reason as discussed in rejection of claim 1 above.  
Khalid in view of Razak and Mowill does not explicitly teach determining, by a controller, a mode of operation of a gas turbine engine comprising a low speed spool and a high speed spool; modulating, by the controller, a combustor bypass air flow around a combustor to a turbine section of the gas turbine engine using a flow modulation device based on determining that the gas turbine engine is in an idle mode of operation and supplemental power is applied to the high speed spool; and adjusting, by the controller, a fuel-air ratio at the combustor based on modulation of the combustor bypass air flow and the supplemental power applied to the high speed spool.
Khalid in view of Razak and Mowill teaches a gas turbine engine with a controller, a motor 306 that supplies supplemental power to the high speed spool, and a flow modulation device 114, 112.  Khalid in view of Razak and Mowill’s controller determines a mode of operation of the gas turbine engine, as taught by Mowill, comprising a low speed spool and a high speed spool of Khalid; modulates the combustor bypass air flow around a combustor to a turbine section of the gas turbine engine of Khalid, using the flow modulation device based on determining that the gas turbine engine is in an idle mode of operation, as taught by Mowill; and adjusts a fuel-air ratio at the combustor based on modulation of the combustor bypass air flow, as taught by Mowill.  Therefore, the controller is capable of determining a mode of operation of a gas turbine engine comprising a low speed spool and a high speed spool; modulating the combustor bypass air flow around a combustor to a turbine section of the gas turbine engine using a flow modulation device based on determining that the gas turbine engine is in an idle mode of operation and determining that the supplemental power is applied to the high speed spool; and adjusting a fuel-air ratio at the combustor based on modulation of the combustor bypass air flow and the supplemental power applied to the high speed spool. It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.  In this case, the claimed structure and the controller is identical to the prior art, is found capable of operating in the claimed manner as discussed above, and therefore is unpatentable over Khalid in view of Razak and Mowill.
While Khalid in view of Razak and Mowill teaches an apparatus, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings.
Regarding Claim 12, Khalid in view of Razak and Mowill teaches the method as claimed and as discussed above for claim 11, and Khalid further teaches
the flow modulation device 114, 112 is configured to receive the combustor bypass air flow (via lines 110, 108) from the compressor section 14,16 of the gas turbine engine 10 ([0019-20]; Figs. 1-2)
Regarding Claim 13, Khalid in view of Razak and Mowill teaches the method as claimed and as discussed above for claim 11, and Khalid further teaches
flow modulation device 114, 112 is configured to receive the combustor bypass air flow (via lines 110, 108) from a bleed location (104, 106) between the compressor section 14,16 and the combustor 16 of the gas turbine engine 10 ([0019-20]; Figs. 1-2).
Regarding Claim 15, Khalid in view of Razak and Mowill teaches the method as claimed and as discussed above for claim 11.  However, Khalid in view of Razak and Mowill, as discussed so far, does not teach driving a generator by the low speed spool; and providing power produced by the generator to the motor.
Razak further teaches
driving a generator 304 by the low speed spool 36; and providing power produced by the generator 304 to the motor 306 ([0033]; Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Khalid in view of Razak and Mowill, with Razak’s generator 304 driven by the low speed spool 36; and providing power produced by the generator 304 to the motor 306, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 16, Khalid in view of Razak and Mowill teaches the method as claimed and as discussed above for claim 11.  However, Khalid in view of Razak and Mowill, as discussed so far, does not teach determining which available source of energy to draw from to provide supplemental power and powering the motor by one or more of a generator, an energy storage system, and a power source external to the gas turbine engine.
Razak further teaches
determining (via controller 50) which available source of energy to draw from to provide supplemental power and powering the motor 306 by one or more of a generator 304, an energy storage system, and a power source external to the gas turbine engine ([0033; 0041]; Figs. 1 & 6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Khalid in view of Razak and Mowill, determining (via controller 50) which available source of energy to draw from to provide supplemental power and powering the motor 306 by one or more of a generator 304, as taught by Razak, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 18, Khalid in view of Razak and Mowill teaches the method as claimed and as discussed above for claim 11, and Khalid further teaches
modulating the combustor bypass air flow (via lines 110, 108) as an engine cooling flow (cooling flow) using the flow modulation device 114, 112 ([0021-23]; Fig. 2).
Khalid in view of Razak and Mowill, as discussed so far, does not teach modulating the combustor bypass air flow as an engine cooling flow using the flow modulation device based on determining that the gas turbine engine is in a high engine power mode of operation above the idle mode of operation.
Mowill further teaches
modulating the combustor bypass air flow (flow in line 48) using the flow modulation device 46 based on determining (implicit) that the gas turbine engine 10 is in a high engine power mode of operation (implicit - part of the entire power range) above the idle mode of operation (low power idle conditions) ([0022-23, 0026, and 0028-30]; Fig. 1A.  Mowill teaches in [0022-23, 0028 and 0030] a controller that can be a microprocessor under program control, that controls fuel 32 and air valve 30 throughout the entire power range of the gas turbine engine 10 which includes the idle conditions.  The controller 40 also controls bleed valve 46 based on the engine power level.  It is implicit that the entire engine power range includes a high engine power mode of operations that is above the idle mode of operations, and that the controller 40, implicitly determines which power mode the engine is in in order to regulate the bypass air flow via valve 46).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Khalid in view of Razak and Mowill, and include Mowill’s controller 40 and modulate the combustor bypass air flow (flow in line 48) using the flow modulation device 46 based on determining (implicit) that the gas turbine engine 10 is in a high engine power mode of operation (implicit - part of the entire power range) above the idle mode of operation (low power idle conditions), for the same reason as discussed in rejection of claim 1 above.
Khalid in view of Razak and Mowill does not explicitly teach modulating the combustor bypass air flow as an engine cooling flow using the flow modulation device based on determining that the gas turbine engine is in a high engine power mode of operation above the idle mode of operation. 
Khalid in view of Razak and Mowill teaches a gas turbine engine with a controller that modulates (via valves 114, 112) the combustor bypass air flow (via lines 110, 108) as an engine cooling flow (cooling flow), as taught by Khalid, based on determining (implicit) that the gas turbine engine 10 is in a high engine power mode of operation (implicit - part of the entire power range) above the idle mode of operation (low power idle conditions), as taught by Mowill, because it has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.  In this case, the claimed structure and the controller is identical to the prior art, is found capable of operating in the claimed manner as discussed above, and therefore is unpatentable over Khalid in view of Razak and Mowill.
Regarding Claim 19, Khalid in view of Razak and Mowill teaches the method as claimed and as discussed above for claim 18, and Khalid further teaches
the flow modulation device 114, 112 is modulated using one or more valves 114, 112 based on a level of compression (implicit) provided by the gas turbine engine 10 and a cooling threshold (certain level of cooling airflow) ([0005; 0021-23; 0040]; Fig. 2.  Khalid teaches that the amount of cooling flow regulated through valves 114, 112 is controlled by the certain level of cooling airflow that is required for the turbine components and the amount required to prevent reaching a stall margin, which implies a level of compression.).
Regarding Claim 21, Khalid in view of Razak and Mowill teaches the method as claimed and as discussed above for claim 1, and Khalid further teaches
the controller 116, 120 is configured to modulate the combustor bypass air flow (via lines 110, 108) using the flow modulation device 114, 112 by controlling one or more valves 114, 112 based on a level of compression (implicit) provided by the gas turbine engine 10 and a cooling threshold (certain level of cooling airflow) ([0005; 0021-23; 0040]; Fig. 2.  Khalid teaches that the amount of cooling flow regulated through valves 114, 112 is controlled by the certain level of cooling airflow that is required for the turbine components and the amount required to prevent reaching a stall margin, which implies a level of compression.).  
Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Khalid in view of Razak, and Mowill, and further in view of Kawai 2016/0305346.
Regarding Claim 20, Khalid in view of Razak and Mowill teaches the invention as claimed and as discussed above for claim 11.  However, Khalid in view of Razak and Mowill, as discussed so far, does not teach reducing a fuel flow to the combustor while modulating the combustor bypass air flow and applying supplemental power to the high speed spool to maintain the fuel-air ratio.
Razak further teaches
applying supplemental power (via motor 306) to the high speed spool 38 ([0033; 0041]; Figs. 1 & 6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Khalid in view of Razak and Mowill, and apply supplemental power (via motor 306) to the high speed spool 38, as taught by Razak, for the same reason as discussed in rejection of claim 1 above.
Khalid in view of Razak and Mowill, does not teach reducing a fuel flow to the combustor while modulating the combustor bypass air flow and applying supplemental power to the high speed spool to maintain the fuel-air ratio.
Kawai teaches
reducing a fuel flow to the combustor 26 while modulating the combustor bypass air flow to maintain the fuel-air ratio ([0037, 0047-48 and 0053-55]; Figs. 1-3. Kawai teaches a controller 60 that adjusts fuel flow rate based on the amount of air that is extracted via bleeding port 84.  Kawai teaches decreasing the fuel amount when opening the bleed air conduit, and vice versa.).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Khalid in view of Razak and Mowill, and reduce a fuel flow to the combustor 26 while modulating the combustor bypass air flow to maintain the fuel-air ratio, as taught by Kawai, in order to “suppress engine thrust fluctuation related to air quantity fluctuation” (Kawai; [0048]).
Khalid in view of Razak, Mowill, and Kawai does not explicitly teach reducing a fuel flow to the combustor while modulating the combustor bypass air flow and applying supplemental power to the high speed spool to maintain the fuel-air ratio.
Khalid in view of Razak, Mowill, and Kawai teaches a gas turbine engine with a controller, a motor 306 that supplies supplemental power to the high speed spool, and a flow modulation device 114, 112.  Khalid in view of Razak, Mowill, and Kawai’s system is capable of reducing a fuel flow to the combustor while modulating the combustor bypass air flow and applying supplemental power to the high speed spool to maintain the fuel-air ratio.  It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.  In this case, the claimed structure is identical to the prior art, is found capable of operating in the claimed manner as discussed above, and therefore is unpatentable over Khalid in view of Razak, Mowill, and Kawai.
Regarding Claim 22, Khalid in view of Razak and Mowill teaches the invention as claimed and as discussed above for claim 1.  However, Khalid in view of Razak and Mowill, as discussed so far, does not teach the controller is configured to command a reduction of a fuel flow to the combustor while the combustor bypass air flow is modulated and the supplemental power is applied to the high speed spool to maintain the fuel-air ratio.
Razak further teaches
the controller 50 is configured to apply supplemental power (via motor 306) to the high speed spool 38 ([0033; 0041]; Figs. 1 & 6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Khalid in view of Razak and Mowill, and include Razak’s controller 50 to apply supplemental power (via motor 306) to the high speed spool 38, for the same reason as discussed in rejection of claim 1 above.
Khalid in view of Razak and Mowill, does not teach the controller is configured to command a reduction of a fuel flow to the combustor while the combustor bypass air flow is modulated and the supplemental power is applied to the high speed spool to maintain the fuel-air ratio.
Kawai teaches
the controller 60 is configured to command a reduction of a fuel flow to the combustor 26 while the combustor bypass air flow is modulated to maintain the fuel-air ratio ([0037, 0047-48 and 0053-55]; Figs. 1-3. Kawai teaches a controller 60 that adjusts fuel flow rate based on the amount of air that is extracted via bleeding port 84.  Kawai teaches decreasing the fuel amount when opening the bleed air conduit, and vice versa.).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Khalid in view of Razak and Mowill, include Kawai’s controller 60 that is configured to command a reduction of a fuel flow to the combustor 26 while the combustor bypass air flow is modulated to maintain the fuel-air ratio, for the same reason as discussed in rejection of claim 20 above.
Khalid in view of Razak, Mowill, and Kawai does not explicitly the controller is configured to command a reduction of a fuel flow to the combustor while the combustor bypass air flow is modulated and the supplemental power is applied to the high speed spool to maintain the fuel-air ratio.
Khalid in view of Razak, Mowill, and Kawai teaches a gas turbine engine with a controller that is configured to command a reduction of a fuel flow to the combustor 26 while the combustor bypass air flow is modulated to maintain the fuel-air ratio, a motor 306 that supplies supplemental power to the high speed spool, and a flow modulation device 114, 112 that modulates the combustor bypass air flow.  Khalid in view of Razak, Mowill, and Kawai’s controller is capable of commanding a reduction of a fuel flow to the combustor while the combustor bypass air flow is modulated and the supplemental power is applied to the high speed spool to maintain the fuel-air ratio.  It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.  In this case, the claimed structure is identical to the prior art, is found capable of operating in the claimed manner as discussed above, and therefore is unpatentable over Khalid in view of Razak, Mowill, and Kawai.
Response to Argument
Applicant’s amendments necessitated new grounds of rejection.
Applicant's arguments, filed on 05/18/2022, with respect to 35 U.S.C. 103 rejections of claims 1-4, 6-13, and 15-20 have been considered, are moot because the arguments do not apply to new combination of references used in the current rejection, necessitated by Applicant’s amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741 

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741